Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file numbers: 001-32947 (registrant) 001-32948 (co-registrant) iShares® S&P GSCI™ Commodity-Indexed Trust iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC (Rule 140 co-registrant) (Exact name of registrant as specified in its charter) 51-6573369 (registrant) Delaware 34-2061331 (co-registrant) (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Numbers) c/o BlackRock Asset Management International Inc. 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant and co-registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant and co-registrant (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant and co-registrant were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] (registrant) Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant and co-registrant are shell companies (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Financial Condition at September 30, 2013 and December 31, 2012 1 Statements of Operations for the three and nine months ended September 30, 2013 and 2012 2 Statements of Changes in Shareholders’ Capital for the nine months ended September 30, 2013 and the year ended December 31, 2012 3 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 4 Notes to Financial Statements 5 iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC Statements of Financial Condition at September 30, 2013 and December 31, 2012 9 Statements of Operations for the three and nine months ended September 30, 2013 and 2012 10 Statements of Changes in Members’ Equity for the nine months ended September 30, 2013 and the year ended December 31, 2012 11 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 12 Schedule of Investments at September 30, 2013 13 Notes to Financial Statements 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 41 SIGNATURES 42 Table Of Contents PART I - FINA NCIAL INFORMATION Item 1. Finan cial Statements iShares® S&P GSCI ™ Commodity-Indexed Trust Statements of Fi nancial Condition (Unaudited) At September 30, 2013 and December 31, 2012 September 30, December 31, Assets Current Assets Investment in iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC $ $ Total Assets $ $ Liabilities and Shareholders’ Capital Current Liabilities Commitments and Contingent Liabilities (Note 7) $ — $ — Redeemable capital Shares, no par value, unlimited amount authorized (at redemption value) – 39,350,000 issued and outstanding at September 30, 2013 and 35,550,000 issued and outstanding at December 31, 2012 Total Shareholders’ Capital Total Liabilities and Shareholders’ Capital $ $ See notes to financial statements . 1 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Operations (Unaudited) For the three and nine months ended September 30, 2013 and 2012 Three Months Ended September 30, Nine Months Ended September 30, Investment Income Allocated from iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC Interest $ Total investment income Expenses Allocated from iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC Management fees Brokerage commissions and fees — — Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) Allocated from iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC Net realized gain (loss) on short-term investments — ) Net realized loss on futures contracts ) Net change in unrealized appreciation/depreciation on futures contracts ) Net realized and unrealized gain (loss) ) Net gain (loss) $ $ $ ) $ Net gain (loss) per Share $ $ $ ) $ Weighted-average Shares outstanding See notes to financial statements . 2 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Changes in Sha reholders’ Capital (Unaudited) For the nine months ended September 30, 2013 and the year ended December 31, 2012 Nine Months Ended September 30, 2013 Year Ended December 31, 2012 Shareholders’ Capital, Beginning of Period $ $ Contributions Redemptions ) ) Net investment loss ) ) Net realized gain (loss) on short-term investments ) Net realized loss on futures contracts ) ) Net change in unrealized appreciation/depreciation on futures contracts ) Shareholders’ Capital, End of Period $ $ Net Asset Value per Share, End of Period $ $ See notes to financial statements . 3 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Ca sh Flows (Unaudited) For the nine months ended September 30, 2013 and 2012 Nine Months Ended September 30, Cash Flows from Operating Activities Net gain (loss) $ ) $ Adjustments to reconcile net gain (loss) to net cash provided by (used in) operating activities: Increase in investment in iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC ) ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities Contributions Redemptions ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents — — Cash and Cash Equivalents Beginning of period — — End of period $ — $ — See notes to financial statements . 4 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Notes to Finan cial Statements (Unaudited) September 30, 2013 1 - Organization The iShares® S&P GSCI™ Commodity-Indexed Trust (the “Trust”) was organized as a Delaware statutory trust on July 7, 2006 and commenced operations on July 10, 2006. BlackRock Asset Management International Inc. (“BAMII”) is the “Sponsor” of the Trust and “Manager” of the iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC (the “Investing Pool”). BlackRock Institutional Trust Company, N.A. is the “Trustee” of the Trust. The Trust is governed by the Second Amended and Restated Trust Agreement, dated as of March 1, 2013 (the “Trust Agreement”), among the Sponsor, the Trustee and Wilmington Trust Company (the “Delaware Trustee”). The Trust issues units of beneficial interest (“Shares”) representing fractional undivided beneficial interests in its net assets. Substantially all of the net assets of the Trust consist of interests in the limited liability company interests of the Investing Pool. The Investing Pool holds long positions in exchange-traded index futures contracts, or "Index Futures," which may be of various expirations, on the S&P GSCI™ Excess Return Index (“S&P GSCI-ER”), together with cash, U.S. Treasury securities or short-term securities and similar securities that are eligible as margin deposits for the Investing Pool’s Index Future positions, referred to as “Collateral Assets.” The Index Futures held by the Investing Pool are listed on the Chicago Mercantile Exchange (the “CME”) and are called Commodity Excess Return Futures (“CERFs”). It is the objective of the Trust that the performance of the Shares will correspond generally, but will not necessarily be identical, to the performance of the S&P GSCI™ Total Return Index, which represents the return on a fully collateralized investment in the S&P CSCI-ER, before payment of the Trust’s and the Investing Pool’s expenses and liabilities . The Trust and the Investing Pool are each commodity pools, as defined in the Commodity Exchange Act (the "CEA") and the applicable regulations of the Commodity Futures Trading Commission (the “CFTC”) and are operated by BAMII, a commodity pool operator registered with the CFTC. BAMII is an indirect subsidiary of BlackRock, Inc. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the SEC on February 28, 2013. The Trust is not an investment company registered under the Investment Company Act of 1940, as amended. 2 - Summary of Significant Accounting Policies A.
